REPÚBLICA DE COLOMBIA

AGENCIA NACIONAL DE HIDROCARBUROS

Evaluador: CONSORCIO META - PSE - COR - 24
Bloque: COR - 24
Número: 30

Fecha: 35 MAR 2Un1

Los contratantes, a saber:

P

Por una parte la Agencia Nacional de Hidrocarburos, en adelante LA ANH, unidad
administrativa especial adscrita al Ministerio de Minas y Energía, creada por él
Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá, D.C.,
representada por JOSÉ ARMANDO ZAMORA REYES, mayor de edad, identificado

————con"la“cédula“de-ciudadanía-No.-19.303.017-expedida-en-Bogotá, .domiciliado.en
Bogotá D.C., quien manifiesta:

Que en su carácter de Director General de LA ANH obra en representación de

esta Agencia.

Que mediante Resolución 407 del 20 de octubre de 2009, el Director General,
en ejercicio de la delegación conferida por el Consejo Directivo de LA ANH
mediante los Acuerdos 34 de 2006, 03 de 2007, 01 de 2008 y 06 de 2009,
designó las áreas que formaron parte de la Ronda Colombia 2010, para la

-_— contratación de actividades de”exploración-y-explotación-de hidrocarburos -y-de— ---

evaluación técnica.

Que, mediante Resolución No. 055 del 19 de febrero de 2010, el Director
General de LA ANH ordenó la apertura de la invitación a participar en el proceso
de solicitud de ofertas de la Ronda Colombia 2010.

Que para la celebración del presente Contrato ha sido autorizado por el Consejo
Directivo de LA ANH, en sesión realizada el día 4 de noviembre de 2010, según
consta en el Acta No. 10 del mismo año.

Que una vez adelantado el referido proceso LA ANH, mediante Resolución No.
490 del 8 de noviembre de 2010, adjudicó el Bloque COR - 24 a las empresas
META PETROLEUM CORP SUCURSAL COLOMBIA y PACIFIC STRATUS ENERGY sx
COLOMBIA CORP. no.

A]

AA
2

.d
Y por otra parte el CONSORCIO META - PSE - COR - 24, en adelante EL
EVALUADOR, conformado por las empresas: i) META PETROLEUM CORP
SUCURSAL COLOMBIA, sucursal de sociedad extranjera establecida en Colombia
por escritura pública No. 2216, del 19 de agosto de 2003 de la Notaría Quinta (5%)
del Círculo de Bogotá D.C., inscrita en la Cámara de Comercio el 25 de agosto de
2003 bajo el número 111.694 del libro VI, con domicilio principal en Bogotá D.C.,
representada por CAMILO ERNESTO VALENCIA CHAVARRO, en su calidad de
Representante Legal Suplente, mayor de edad, identificado con la cédula de
ciudadanía No. 76.320.891, y ii) PACIFIC STRATUS ENERGY COLOMBIA CORP.,
sucursal de sociedad extranjera establecida en Colombia mediante escritura
pública No. 3437, del 31 de mayo de 1991, de la Notaría Cuarta (43) del Círculo de
Bogotá D.C., inscrita en la Cámara de Comercio el 20 de junio de 1991, bajo el
número 20.545 del libro VI, con domicilio principal en Bogotá D.C., representada
por NELSON CONTRERAS VARELA, en su calidad de Tercer Suplente del
Representante Legal, mayor de edad, identificado con la cédula de extranjería No.
331.625, quien manifiesta:

Que el Representante de EL EVALUADOR, será NELSON CONTRERAS VARELA y
los Representantes Suplentes RONALD  PANTIN, ANTONIO JIMÉNEZ
FUENMAYOR y ALEJANDRO JIMÉNEZ RAMÍREZ.

Que el Acuerdo Consorcial se suscribió el diecisiete (17) de agosto de 2010.

Que para celebrar el presente contrato está plenamente autorizado según
consta en el certificado de existencia y representación legal expedido por la
Cámara de Comercio de Bogotá D.C. y el Acuerdo Consorcial.

3

O
t
Bajo la gravedad del juramento, que ni él ni las empresas que representa están . i
incursos en causal alguna de incompatibilidad o de inhabilidad para celebrar el
presente contrato.

Que EL EVALUADOR: ha acreditado .qué tiene, y se obliga a manténer;”
capacidades jurídica, financiera, técnica, operacional, medioambiental y de

responsabilidad social empresarial necesarias para ejecutar las actividades
objeto de este contrato.

La ANH y EL EVALUADOR acuerdan:

Celebrar el presente Contrato de Evaluación Técnica Especial para Exploración de
Hidrocarburos, en los términos y condiciones 'establecidos-en-elAnexo-A-(Términos
y Condiciones) y en los Anexos B, C, D y E, los cuales hacen parte integrante de z

e

este contrato.

El Operador del presente contrato será META PETROLEUM CORP SUCURSAL
COLOMBIA.

El presente contrato se perfecciona con la suscripción del mismo por las Partes.

(A rm —
de las mismas, al domicilio registrado para notificaciones judiciales, que se ]

encuentra al pie de este documento.

F Las comunicaciones entre las Partes en relación con este contrato se surten al
recibo de la Parte a quien fueron dirigidas en los domicilios indicados en este
documento y, en cualquier caso, cuando hayan sido entregados en el domicilio
para notificaciones judiciales registrado en la Cámara de Comercio.

Cualquier cambio en la persona del representante o del domicilio indicado deberá
ser informado oficialmente a la otra Parte dentro de los cinco (5) días hábiles

siguientes a la fecha del registro en la Cámara de Comercio.

2d

Para constancia, se firma en tres (3) originales en la ciudad de Bogotá, D.C.

Agencia Nacional de Hidrocarburos

JOSÉ ARMANDO ZAMORA REYES
vpo

Director General

CONSORCIO META - PSE - COR - 24.

ON CONTRERAS VARELA

Representante

Dirección para avisos y comunicaciones:
LA ANH: Avenida Calle 26 No. 59 - 65, Piso 2, Bogotá, D.C., Colombia.

EL EVALUADOR: Calle 95 No. 13 - 35, Bogotá, D.C., Colombia. 5

CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL
PARA EXPLORACIÓN DE HIDROCARBUROS

ANEXO A. - TÉRMINOS Y CONDICIONES

TABLA DE CONTENIDO

ca liada

Cláusula Sección Página
DEFINICIONES... .ooococcocnnococonccconananconininconocnanicnnanana 1

1.
2.
3.
4.
5.

CAPÍTULO 1. OBJETO, ALCANCE Y DURACIÓN

Objeto ....
Alcance...
Extensión del área de evaluación técnica .
Limitaciones
Duración .oecconoennnnnnannanarereccnnnncrnrcrn ren rrrerrrrnnrrnrnr a rrrerr ir rernrrrrrrrarann 7

CAPÍTULO II. ACTIVIDADES DE EVALUACIÓN TÉCNICA

Programa exploratoriO .......omoonomomesrenors: none ned narco naar nando nsarnss 8
Plan de ejecución del programa exploratorio ....
Modificaciones al programa exploratorio
Actividades suplementarias .
Inversión remanente

CAPÍTULO III. CONDUCCIÓN DE LAS OPERACIONES

Autonomía ..
Operador ....
Operador designado
Obtención de permisos ....
Subcontratistas
Daños y pérdidas de los activos..
Producción incidental
Programas en beneficio de las comunidades...

ORIGINAL
CAPÍTULO IV. DERECHOS DEL EVALUADOR

19. Exclusividad ..........occcncconcconnnoncroncnnnanonanonanonan cano noonccnn aran rrno nc cann can nar cc coa nncncnno 12

20. Conversión... ..13

21. Nominación de áreas: 137
CAPÍTULO V. DERECHOS Y OBLIGACIONES DE LA ANH

22. Derechos econÓMICOS ...cocccncnnnnnonnncnnanancrn ro nan oonar aran crn no ran car ana torno nora raras

23. Derecho de inspección

24. Celebración de contratos de exploración y producción de hidrocarburos

25. Reclamaciones ...ooocnccornnnnacinnannnananr anar anan anno ronocnrnnnos

26. Otras actividades en el área de evaluación técnica ..

27. Bienes y servicios nacionales

CAPÍTULO VI. INFORMACIÓN Y CONFIDENCIALIDAD

33.
34.

Confidencialidad dela inforr 16
Informe final d Í

Derechos sobre la información
Reuniones informativas

CAPÍTULO VIT. GARANTÍAS, RESPONSABILIDADES Y SEGUROS

Garantía de cumplimiento
Responsabilidades de el evaluador ......
Póliza de cumplimiento de obligaciones laborales .....
Seguros
Indemnidad ....

CAPÍTULO VIII. LIBERACIONES DE ÁREAS

Liberación del área de evaluación técnica
Liberaciones voluntarias

ORIGINAL

> eiii .

40.
41.

CAPÍTULO IX. CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y MULTAS

Condiciones resolutorias .
Procedimiento para la declaración de incumplimiento ..

ERAN

42.

Multas ....

CAPÍTULO X. TERMINACIÓN

Causales de terminación .....ooonoonnnnnenennnnnnnnnononenanonnn ona rnnon orar cnn non nenarnneren anno 27
Terminación del contrato por vencimiento del período de duración del CET.....28
Terminación unilateral

Terminación por incumplimiento
Terminación obligatoria y caducidad .
Restauración del área de evaluación técnica
Obligaciones posteriores .
Liquidación del contrato..

CAPÍTULO XI. SOLUCIÓN DE CONTROVERSIAS

Instancia ejecutiva"
Instancia de peritaje y de arbitraje ...

CAPÍTULO XII. DISPOSICIONES VARIAS

Cesión del contrato
Fuerza mayor y hechos de terceros ..
IMPUEStOS..coooconcorocannnnnnnnonnranacanononns .34

MONedA cnccncccocacirnnnnnaos .34
Comunicados externos. .35
Ley aplicable ..

Idioma

Domicilio
Favorabilidad (transitoria)

ORIGINAL ii

OTROS ANEXOS: - *

ANEXO B. Área contratada

ANEXO C. Programa Obligatorio de Exploración =
ANEXO D. Derechos Económicos

ANEXO E. Modelo de la Carta de Crédito

ORIGINAL

DEFINICIONES

Para efectos de este contrato, sin perjuicio de las definiciones legales que
correspondan, las expresiones enunciadas a continuación tendrán el significado que
aquí se les asigna:

Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Evaluación Técnica en virtud de este contrato, conforme a
la legislación colombiana.

Actividades Suplementarias: Son las actividades adicionales al Programa de
Exploración propuestas por EL EVALUADOR y aprobadas por LA ANH durante la
ejecución del contrato en la medida en que aquel lo estime necesario. EL
EVALUADOR adelantará estas actividades a su costo y riesgo.

Año: Es el período de doce (12) meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

Año Calendario: Es el período de doce (12) meses, comprendido entre el primero (19)
de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

Área de Evaluación Técnica o Área: Es la superficie identificada en la Cláusula 3 y
alinderada en el Anexo “B”, en la cual EL EVALUADOR adquiere los derechos de este
Contrato.

Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades y
operaciones de este contrato, principalmente en aspectos relacionados con la
utilización de métodos y procesos adecuados para exploración del Área de Evaluación
Técnica, la seguridad operacional y la protección del medio ambiente, entre otros, en
cuanto no contraríen la ley colombiana.

ORIGINAL

CET: Contrato de evaluación técnica para exploración de hidrocarburos suscrito entre
la ANH y EL EVALUADOR.

Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).

Duración: Es el plazo durante el cual EL EVALUADOR deberá ejecutar el Programa de
Exploración.

Fase 0: Es el período comprendido entre la fecha de firma del contrato y la fecha
efectiva, en la cual EL EVALUADOR deberá adelantar los trámites de certificación y
verificación de presencia de grupos étnicos en el área de influencia de las
operaciones de Evaluación Técnica y llevar a cabo las respectivas consultas previas
cuando a ellas haya lugar.

Fecha de inicio de la Ejecución del contrato: Es el día siguiente a la terminación de la
fase 0.

Fecha Efectiva: Es el Día calendario inmediatamente siguiente a la fecha de
terminación de la fase 0.

Inversión Adicional: Es la inversión obligatoria adicional a las actividades establecidas
en el Programa Mínimo Exploratorio.

Mes: Período contado a partir de cualquier Día de un mes calendario y que termina el
Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero,
el último Día del mes en curso.

Minuta de Contrato de Exploración y Producción: Para efectos del ejercicio del
Derecho de Conversión previsto en la Cláusula 20, el contrato de Exploración y
Producción a suscribirse entre la Agencia Nacional de Hidrocarburos y la compañía
adjudicataria será aquel adoptado de conformidad con los Términos de Referencia del
proceso de selección Ronda Colombia 2010 (Open Round). Por otra parte, la ANH y
las compañías adjudicatarias o los terceros, suscribirán el contrato de exploración y

ORIGINAL

producción que esté vigente a la fecha de la solicitud de los mismos cuando estos
sean resultado del ejercicio del derecho a igualar o de nominación de áreas.

Multas: Constituyen apremios a EL EVALUADOR para la satisfacción oportuna, eficaz
y eficiente de las obligaciones a su cargo y, por lo tanto, no tienen carácter de
estimación anticipada de perjuicios, de manera que pueden acumularse con
cualquiera otra forma de penalización y/o indemnización o garantía. La cancelación o
deducción de las mismas no exonera a EL EVALUADOR de satisfacer sus obligaciones
y compromisos, ni de ejecutar y terminar las actividades a su cargo, ni de entregar
los resultados, productos y documentos y demás información requerida.

Nominación de Áreas: Procedimiento competitivo de asignación de áreas para
Contratos de Exploración y Producción, establecido en el Reglamento de asignación
de áreas y las normas que lo modifiquen.

Operaciones de Evaluación Técnica, Operación u Operaciones: Son todos aquellos
estudios, trabajos, obras y actividades que EL EVALUADOR ejecuta en el Área de
Evaluación Técnica, para evaluar su potencial hidrocarburífero e identificar las zonas
de mayor interés prospectivo. Incluye, pero no se limita a, métodos geofísicos,
geoquímicos, geológicos, cartográficos, fotogeológicos y en general, las actividades
de prospección superficial, ejecución de actividades de sísmica y su procesamiento,
perforación con taladro o equipo asimilable siempre que se trate exclusivamente de
pozos de investigación estratigráfica cuyo único propósito sea la obtención de
información geológica acerca de la estratigrafía del Área de Evaluación Técnica, de
acuerdo con lo dispuesto en el presente contrato. También podrán perforarse pozos
exploratorios, pero, en caso de descubrimiento, no se generarán derechos para EL
EVALUADOR.

Operador: Será quien haya demostrado ante LA ANH la capacidad jurídica, técnica,
operacional y financiera, de conformidad con los términos de referencia del proceso
Ronda Colombia 2010 (Open Round) y haya sido aprobado por LA ANH para llevar a
cabo las Operaciones de Evaluación Técnica. El operador será el representante de EL
EVALUADOR ante LA ANH.

ORIGINAL

Operador Designado: Es la compañía designada por EL EVALUADOR para realizar las
operaciones objeto del contrato, bajo la responsabilidad de EL EVALUADOR y cuya
designación deberá ser previamente aprobada por LA ANH.

Partes: Son partes del contrato, a partir de la suscripción del mismo, LA ANH y EL
EVALUADOR. Posteriormente, y en cualquier tiempo, serán LA ANH de una parte y EL
EVALUADOR y/o sus cesionarios debidamente aceptados por LA ANH, de la otra.
Cuando EL EVALUADOR esté conformado por un número plural de empresas, será el
Operador quien actúe como su representante ante LA ANH.

Pozo Estratigráfico: Perforación tendiente a determinar la constitución litológica y las
propiedades físicas de la secuencia estratigráfica existente en el subsuelo de un lugar
determinado. El porcentaje de núcleos convencionales extraídos del pozo
estratigráfico debe ser de por lo menos un 5% del espesor total de la columna
cortada en el mismo, El resto de la información estratigráfica se debe completar con
ripios o cortes de pozo (con toma de muestras cada 15 pies), con los fluidos y gases
contenidos en la secuencia y con los registros de pozo (eléctricos, sónicos, visuales,
radiactivos y térmicos). De acuerdo con las características estratigráficas de la cuenca
la profundidad del pozo debe alcanzar basamento o diez mil (10.000) pies. Para llevar
a cabo la perforación de un pozo estratigráfico es posible emplear taladros con
diferente potencia, de acuerdo con la profundidad programada y el diámetro de los
núcleos de roca a recuperar.

Programa Exploratorio: Es el programa de Operaciones de Evaluación Técnica
pactado en el Anexo C que EL EVALUADOR se obliga a ejecutar como mínimo,
durante la duración de este contrato.

Propuesta de Contrato de Exploración y Producción (ESP): Es el documento y sus
anexos recibidos por la ANH, con el propósito de celebrar un contrato de Exploración
y Producción de hidrocarburos sobre toda o parte del Área de Evaluación Técnica, en
los términos del Reglamento y de este contrato.

Reglamento: El reglamento para la asignación de áreas para el desarrollo de
actividades de exploración y explotación de hidrocarburos, aprobado por el Consejo

ORIGINAL 4

Directivo de la ANH mediante Acuerdo 008 de 2004, el Acuerdo 017 de 2007 y las
demás normas que lo modifiquen, adicionen o reemplacen.

Tercero: Para efectos de lo dispuesto en la Cláusula 21, de este Anexo, es (son) la(s)
persona(s) jurídica(s) nacional(es) o extranjera(s), consorcios, conformados por
persona(s) jurídica(s) nacional(es) o extranjera(s), diferentes a EL EVALUADOR o a
sus miembros, que sobre las áreas objeto de reserva conforme a este contrato,
presenten propuestas de ESP para contratación directa.

Términos de Referencia: Es el documento marco del proceso de selección Ronda
Colombia 2010 (Open Round) definitivo y sus adendos, por medio del cual se
establecieron las condiciones, requisitos e información necesaria para participar en el
Proceso de Selección Ronda Colombia 2010 (Open Round) mediante el cual se
adjudicó el presente contrato.

Vigencia del contrato: El lapso comprendido entre la suscripción del contrato y su
liquidación.

WTI: Crudo denominado “West Texas Intermediate” de calidad y punto de entrega
definidos por el ' New York Mercantile Exchange” (NYMEX), cuyo precio es utilizado
como referencia para el mercado de futuros de petróleo crudo. El valor de referencia
del crudo “WTI” para todos los efectos del presente contrato será el mismo que
utilice el Ministerio de Minas y Energía para la liquidación de regalías en el periodo
correspondiente.

Nota. En caso de conflictos entre éstas definiciones con definiciones legales o
providencias judiciales prevalecerán estas últimas.

ORIGINAL 5

CAPÍTULO 1. OBJETO, ALCANCE Y DURACIÓN

1. OBJETO: Por virtud del presente contrato se reserva el Área de Evaluación
Técnica y se otorga a EL EVALUADOR el derecho exclusivo a realizar Operaciones de
Evaluación Técnica a su costo y riesgo, tendientes a evaluar el potencial
hidrocarburífero de su subsuelo, con el propósito de identificar las zonas de mayor
interés prospectivo en la misma área mediante la ejecución del Programa Exploratorio
descrito en la Cláusula 6 y establecido en el Anexo “C” de este contrato, con el objeto
de suscribir uno o más contratos de Exploración y Producción dentro del Área,
mediante el ejercicio de los derechos enunciados en el Capítulo II.

2. ALCANCE: EL EVALUADOR, en ejercicio de ese derecho, realizará las Operaciones
de Evaluación Técnica materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a cabo
las Operaciones de Evaluación Técnica dentro del Área y tendrá derecho a:
(0) suscribir un contrato Exploración y Producción, dentro del Área de Evaluación de
acuerdo con este contrato; (ii) ejercer el derecho a Nominar Áreas adicionales para
suscribir contratos de Exploración y Producción, conforme a lo estipulado en las
Cláusulas 20 y 21, del presente contrato.

3. EXTENSIÓN DEL ÁREA DE EVALUACIÓN TÉCNICA: El Área de Evaluación Técnica
es la descrita en el Anexo “B”, que forma parte de este contrato. El Área de
Evaluación Técnica será reducida como resultado de la celebración de contratos de
Exploración y Producción de hidrocarburos, en la porción del área que sea objeto de
estos contratos, de acuerdo con las Cláusulas 20 y 21 o por devoluciones voluntarias.

3.1. Restricciones: En caso de que una porción del Área de Evaluación Técnica se
extienda a áreas comprendidas dentro del Sistema de Parques Nacionales Naturales u
otras zonas reservadas, excluidas o restringidas, delimitadas geográficamente por la
autoridad competente, o cuando sobre el Área de Evaluación Técnica se extiendan
zonas con las mismas características anteriormente señaladas, EL EVALUADOR se
obliga a acatar las condiciones que respecto de tales áreas impongan las autoridades
correspondientes. La ANH no asumirá responsabilidad alguna a este respecto.

ORIGINAL 6,

ADN
e

z
4. LIMITACIONES: Salvo los derechos expresamente contenidos en este contrato,
el mismo no faculta a EL EVALUADOR para realizar operaciones distintas de las
señaladas en el Anexo C sin dar previo aviso a la ANH, ni para desarrollar o producir
hidrocarburos o algún otro recurso natural que pueda encontrarse en el Área de
Evaluación Técnica.

Los derechos que a favor de EL EVALUADOR se otorgan en esta Cláusula no impiden
que la ANH realice o autorice a adelantar cualquier tipo de estudios y trabajos
geofísicos, geoquímicos, geológicos, cartográficos, fotogeológicos y, en general,
todos aquellos que considere necesarios para el cumplimiento de sus funciones,
dentro del Área de Evaluación Técnica

5. DURACIÓN: Este contrato tendrá una duración de treinta y seis (36) meses
contados a partir de la Fecha Efectiva.

5.1 Prórroga del contrato: La duración de este contrato podrá ser prorrogada de
mutuo acuerdo cuando EL EVALUADOR lo solicite por escrito, justificando su solicitud,
y a criterio de la ANH. La(s) prórroga(s) deberá(n) ser formalizadas previamente
mediante otrosí,

5.2 Derecho de renuncia: EL EVALUADOR tendrá derecho a renunciar al presente
contrato siempre y cuando haya cumplido satisfactoriamente el Programa
Exploratorio y las demás obligaciones a su cargo. Para tal efecto, EL EVALUADOR
dará aviso escrito a LA ANH, previo a la terminación del plazo señalado en la Cláusula
5 de este Anexo.

Sin embargo, durante la mitad de la duración de este contrato, EL EVALUADOR
deberá comunicar por escrito a la ANH su intención de continuar o renunciar al
mismo. En caso de renuncia, EL EVALUADOR deberá transferir a LA ANH el valor
faltante por ejecutar hasta completar el cincuenta por ciento (50%) del valor de las
actividades no cumplidas del Programa Exploratorio Mínimo y hasta el cien por ciento
(100%) de la Inversión Adicional.

ORIGINAL

CAPÍTULO IL. ACTIVIDADES DE EVALUACIÓN TÉCNICA

6. PROGRAMA EXPLORATORIO: EL EVALUADOR estará obligado a ejecutar el
Programa Exploratorio establecido en el Anexo *C”, por su propia cuenta y riesgo, en
el término de duración del presente contrato, conforme a lo dispuesto en el citado
Anexo. En el desarrollo de las actividades de las Operaciones de Evaluación Técnica,
EL EVALUADOR deberá asegurarse que la perforación de pozos estratigráficos cumpla
con el alcance establecido en el capítulo de definiciones de este contrato.

7. PLAN DE EJECUCIÓN DEL PROGRAMA EXPLORATORIO: Dentro de los treinta (30)
días calendario siguientes a la Fecha Efectiva, EL EVALUADOR presentará a la ANH el
Plan de Ejecución del Programa Exploratorio, en el cual describa la forma como dará
cumplimiento a sus obligaciones, en el entendido que dicho Plan de Ejecución deberá
ser consistente con el Programa Exploratorio, así como también con las Buenas
Prácticas en la Industria del Petróleo.

EL EVALUADOR enviará a la ANH, para su aprobación, cualquier modificación en el Plan
de Ejecución derivada de circunstancias aceptadas como constitutivas de Fuerza Mayor
o Hechos de Terceros o actividades adicionales a las señaladas en el Programa
Exploratorio.

Parágrafo: Conforme a lo establecido en la Cláusula 40 (Condiciones Resolutorias), en
caso que EL EVALUADOR no entregue el Plan de Ejecución del Programa Exploratorio
en el término establecido, LA ANH podrá resolver el contrato,

8. MODIFICACIONES AL PROGRAMA EXPLORATORIO: Cualquier modificación que
presente EL EVALUADOR al Programa de Exploratorio deberá ser aprobada previamente
por la ANH, quien verificará que dicha modificación no desmejore la calidad del mismo
ni disminuya el monto de las inversiones originales propuestas. La ANH a su sola
discreción podrá autorizar o no las modificaciones al Programa Exploratorio.

9. ACTIVIDADES SUPLEMENTARIAS: Cuando EL EVALUADOR pretenda llevar a cabo
Actividades Suplementarias durante la ejecución del contrato, deberá solicitar
previamente autorización a la ANH, mediante la presentación de la información
correspondiente al alcance técnico del mismo. Las inversiones relacionadas con las

ORIGINAL 8

Actividades Suplementarias se acreditarán al compromiso de inversión obligatoria del
Programa Exploratorio.

10. INVERSIÓN REMANENTE: Si EL CONTRATISTA no ejecuta en su totalidad las
inversiones obligatorias asociadas al Programa de Exploración, siguiendo en lo
aplicable lo establecido en el numeral 2.4,3 (Precios Unitarios) de los Términos de
Referencia del proceso Ronda Colombia 2010, deberá transferir el balance no
invertido a LA ANH dentro de los noventa (90) días siguientes a la terminación del
plazo de ejecución del contrato. De lo contrario, la ANH podrá hacer efectiva la
garantía correspondiente. A criterio de LA ANH, la anterior suma podrá ser destinada
a trabajos exploratorios en otras áreas seleccionadas de mutuo acuerdo.

Para efectos de verificar la ejecución del presupuesto de inversión establecido, EL
EVALUADOR deberá presentar ante LA ANH un certificado del Revisor Fiscal donde
conste el valor de la inversión ejecutada, dentro de los treinta (30) días siguientes a
la terminación del plazo de ejecución contrato.

CAPÍTULO III. CONDUCCIÓN DE LAS OPERACIONES

11. AUTONOMÍA: EL EVALUADOR tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Evaluación del Área. EL EVALUADOR planeará, preparará, realizará y controlará todas
las actividades con sus propios medios y con autonomía técnica y directiva, de
conformidad con la legislación colombiana y observando las Buenas Prácticas de la
Industria del Petróleo. EL EVALUADOR desarrollará las actividades directamente o a
través de subcontratistas.

Parágrafo: La autonomía de EL EVALUADOR, de que trata esta Cláusula, no obsta
para que las autoridades legítimamente constituidas, incluida LA ANH, ejerzan
plenamente sus facultades legales y reglamentarias en todos los asuntos de su
competencia, que en ninguna forma quedan limitados por virtud del presente
contrato.

ORIGINAL

12. OPERADOR: Cuando EL EVALUADOR esté conformado por dos o más empresas,
se indicará cuál de ellas actuará como Operador. El Operador deberá ser previamente
aprobado por LA ANH.

Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
contrato, se requerirá la aprobación previa por parte de LA ANH.

13. OPERADOR DESIGNADO: Sin perjuicio de que pueda ejercer la operación
directamente, EL EVALUADOR podrá contratar a un tercero para que actúe como
Operador Designado siempre y cuando demuestre capacidad jurídica, técnica,
operacional, financiera, medio ambiental y de responsabilidad social empresarial, de
conformidad con lo dispuesto en los términos de referencia de la Ronda Colombia
2010 (Open Round) o en el reglamento respectivo cuando sea del caso. El tercero
designado por EL EVALUADOR como operador no podrá actuar como tal mientras LA
ANH no lo haya autorizado.

Cuando el Operador Designado decida renunciar, EL EVALUADOR deberá comunicarlo
a LA ANH con una anticipación no menor de noventa (90) días calendario.

Cuando en cualquiera de las cláusulas de este contrato se haga referencia al
Operador se entenderá que se trata indistintamente de Operador y/o Operador
Designado.

Parágrafo 1: Lo dispuesto en esta Cláusula no excluye la posibilidad de contratar
otros servicios con terceros, en concordancia con lo dispuesto en la Cláusula 15 de
este Anexo.

Parágrafo 2: Cuando LA ANH tenga conocimiento de que el Operador o el Operador
Designado ha asumido conductas negligentes o contrarias a las Buenas Prácticas de
la Industria Petrolera en relación con el cumplimiento de las obligaciones objeto de
este contrato, dará aviso de ello a EL EVALUADOR, quien dispondrá de un término de
noventa (90) días calendario contados a partir del requerimiento para adoptar los
correctivos del caso. Si vencido el mencionado término persiste el comportamiento
mencionado, LA ANH exigirá a EL EVALUADOR el cambio de Operador. Si dentro de
los sesenta (60) días siguientes a esta última exigencia El EVALUADOR no ha

ORIGINAL 10

cambiado de operador, esta circunstancia será causal de incumplimiento del presente
contrato.

Parágrafo 3: La cesión del control y/o de las responsabilidades propias e inherentes a
la operación a un tercero diferente al operador que se encuentre aceptado
explícitamente por la ANH será causal de terminación del contrato por
incumplimiento, según lo establece la Cláusula 46.

14. OBTENCIÓN DE PERMISOS: EL EVALUADOR está obligado a obtener, por su
propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás
derechos procedentes conforme a la ley, necesarios para adelantar las operaciones
objeto del presente contrato.

15. SUBCONTRATISTAS: Para llevar a cabo las operaciones materia de este contrato
únicamente el Operador podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios,
incluyendo asesorías técnicas, en el país o en el exterior.

El Operador llevará una relación actualizada de los contratos de obras, servicios y
suministros y la pondrá a disposición de LA ANH cuando así lo solicite. La relación
debe especificar, por lo menos, el nombre del proveedor, contratista o subcontratista,
el objeto, el valor y la duración del contrato.

16. DAÑOS Y PÉRDIDAS DE LOS ACTIVOS: Todos los costos y/o gastos necesarios
para reemplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo y a cargo
de EL EVALUADOR, el cual informará a LA ANH sobre las pérdidas o daños sucedidos
a la brevedad posible después de ocurrido el hecho.

17. PRODUCCIÓN INCIDENTAL: En caso de que incidentalmente se obtenga
producción de hidrocarburos durante el curso del Programa Exploratorio ya sea
durante la ejecución del Programa Exploratorio o de las Actividades Adicionales,
realizadas por EL EVALUADOR, dicha producción será propiedad exclusiva de LA ANH,
y EL EVALUADOR no tendrá derecho alguno sobre la misma.

ORIGINAL
En todo caso, EL EVALUADOR tendrá la obligación de realizar todas las actividades
necesarias para evitar daños en las instalaciones y/o posibles contaminaciones en el
Área de Evaluación Técnica y su entorno.

El hidrocarburo producido será entregado en la forma que indique LA ANH. Los
costos generados correrán por exclusiva cuenta y riesgo de EL EVALUADOR.

18. PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES: EL EVALUADOR deberá
incluir en el Plan de Ejecución del Programa Exploratorio un capítulo con los
programas que adelantará en beneficio de las comunidades ubicadas en el área de
influencia de influencia del proyecto. Este plan deberá ajustarse a los términos y
condiciones que determine LA ANH, de acuerdo con lo estipulado en el numeral 5.7.
del artículo 5% del Decreto Ley 1760 de 2003. Mientras LA ANH determina los
términos y condiciones aplicables a estos programas EL EVALUADOR someterá estos
últimos a LA ANH para su aprobación.

Estas actividades se entenderán convenidas una vez LA ANH se pronuncie en este
sentido dentro de los tres (3) meses siguientes al recibo del respectivo plan o
programa a que se refiere la presente Cláusula. De ser el caso, EL EVALUADOR
atenderá las sugerencias razonables que le sean comunicadas por LA ANH, las cuales
deberán ser incluidas en sus planes y programas. Una vez LA ANH verifique la
inclusión de sus sugerencias, dará por convenidas las actividades respectivas. De no
pronunciarse LA ANH dentro del término estipulado anteriormente, EL EVALUADOR
podrá adelantar los programas en beneficio de las comunidades incluidos en su
propuesta inicial, sin perjuicio de la obligación de atender las sugerencias razonables
que presente la ANH en cualquier tiempo.

CAPÍTULO IV. DERECHOS DEL EVALUADOR

19. EXCLUSIVIDAD: En el período de duración del CET o hasta que EL EVALUADOR
proponga el contrato de Exploración y Producción de acuerdo a lo establecido en este
contrato, lo que ocurra primero, ningún Tercero podrá nominar áreas ni proponer
contratos de Exploración y Producción dentro del Área de Evaluación Técnica.

ORIGINAL

20. CONVERSIÓN: Durante el periodo de duración del CET, EL EVALUADOR tendrá
derecho a seleccionar un área dentro del Área de Evaluación Técnica, para presentar
propuesta de contrato de Exploración y Producción, de acuerdo con lo establecido en
el Reglamento o las normas que lo modifiquen, en los Términos de Referencia y en el
presente contrato.

Para estos efectos, y particularmente en lo que tiene que ver con la extensión del
área objeto de la conversión, las áreas continentales podrán tener extensiones hasta
de 240.000 hectáreas y las áreas ubicadas costa afuera tendrán una extensión
máxima de 480.000 hectáreas, conforme a lo dispuesto por el artículo 4% del Acuerdo
008 de 2004.

Parágrafo: Las compañías habilitadas en el proceso Ronda Colombia 2010 (Open
Round) para los bloques de las áreas tipo 2 y 3 tendrán como resultado del ejercicio
del derecho de conversión la opción de explorar en busca de, y desarrollar,
hidrocarburos no convencionales diferentes al gas de mantos de carbón en los
bloques de cualquier tipo (1, 2 o 3) que les hayan sido adjudicados en el proceso de
Ronda Colombia 2010, bajo las condiciones técnicas y contractuales que la ANH
adopte para tal fin, en condiciones económicas iguales o mejores a las establecidas
en el presente contrato, según quedó estipulado en el adendo número 11 de los
términos de referencia definitivos del citado proceso.

21. NOMINACIÓN DE ÁREAS: EL EVALUADOR tendrá derecho a nominar áreas
adicionales y a participar en nominaciones realizadas por terceros de acuerdo con lo
establecido en el Reglamento, para la celebración de un contrato de Exploración y
Producción.

Parágrafo: En los procesos de Nominación de Áreas, el criterio principal de
adjudicación será la participación adicional en volumen de producción después de
regalías (X%), en el contrato de Exploración y Producción resultante del presente
contrato. El criterio secundario es la inversión en exploración, expresada en múltiplos
enteros de cien mil dólares de los Estados Unidos de América (US$100.000).

¡E

ORIGINAL

V. DERECHOS Y OBLIGACIONES DE LA ANH

22. DERECHOS ECONÓMICOS: EL EVALUADOR reconocerá y pagará a LA ANH un
derecho, de acuerdo con lo establecido en el Anexo D, el cual forma parte integral de
este contrato.

Parágrafo: En todo contrato de ESP que resulte del ejercicio de cualquiera de los
derechos otorgados en el presente contrato de evaluación técnica, EL EVALUADOR
reconocerá a LA ANH como mínimo un porcentaje de participación en la producción
total después de regalías, de acuerdo con lo establecido en los Términos de
Referencia y la Oferta presentada dentro del proceso de selección, y según lo
establece el Anexo D del presente contrato.

23. DERECHO DE INSPECCIÓN: Durante la duración de este contrato, LA ANH podrá
presenciar en cualquier momento, por medio de representantes autorizados, las
Operaciones de Evaluación Técnica que éste lleve a cabo en virtud del presente
contrato.

EL EVALUADOR no será responsable por las lesiones, enfermedades o muerte que
pudieren sobrevenirles a los representantes autorizados de LA ANH en el ejercicio de
tales inspecciones, por causas ajenas a EL EVALUADOR,

24. CELEBRACIÓN DE CONTRATOS DE EXPLORACIÓN Y PRODUCCIÓN DE
HIDROCARBUROS: En cualquier momento, durante la duración de este contrato, LA
ANH podrá celebrar con EL EVALUADOR un contrato de exploración y producción de
hidrocarburos sobre una parte del Área de Evaluación Técnica, con sujeción a lo
dispuesto en las Cláusulas 20 y 21 del presente contrato.

25. RECLAMACIONES: Cada Parte deberá comunicar por escrito a la otra Parte, tan
pronto como tenga conocimiento sobre cualquier reclamo o procedimiento judicial
que pueda afectar los derechos de la otra Parte, derivados de este contrato, para que
ésta pueda adoptar las medidas que estime más convenientes para la defensa de sus
intereses.

ORIGINAL 14
26. OTRAS ACTIVIDADES EN EL ÁREA DE EVALUACIÓN TÉCNICA: En el evento que
LA ANH realice u otorgue autorizaciones para realizar actividades de exploración,
según lo establecido en la Cláusula 4 de este contrato, EL EVALUADOR continuará
ejerciendo todos los derechos sujeto a las obligaciones que sobre el área le confiere
el presente contrato.

Los derechos establecidos en este contrato a favor de EL EVALUADOR prevalecerán
sobre los contenidos en las autorizaciones de actividades de exploración. LA ANH se
compromete a otorgar estas autorizaciones cuando la reglamentación admita la
realización de actividades en forma simultánea y por más de un operador, en áreas
que se superpongan con el Área de Evaluación Técnica.

LA ANH informará a EL EVALUADOR respecto del otorgamiento de cualquier
autorización para realizar cualquier actividad que planee hacer directamente, o
mediante terceros, y de la iniciación de trabajos en el Área de Evaluación Técnica.

27. BIENES Y SERVICIOS NACIONALES: En igualdad de condiciones competitivas de
calidad, oportunidad y precio, EL EVALUADOR dará preferencia a los oferentes de
bienes y servicios de origen nacional.

CAPÍTULO VI. INFORMACIÓN Y CONFIDENCIALIDAD

28. ENTREGA DE INFORMACIÓN: EL EVALUADOR mantendrá oportuna y
permanentemente informada a LA ANH sobre el progreso y resultados de las
Operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL EVALUADOR entregará a LA ANH toda la información
de carácter científico, técnico y ambiental, obtenida en cumplimiento de este
contrato.

Para tal efecto, EL EVALUADOR deberá presentar dicha información mediante
informes trimestrales, que deberán ser entregados a LA ANH de acuerdo con el
Manual de Suministro de Información de Exploración y Explotación vigente al
momento de entrega, en cuanto sea aplicable a la actividad realizada, dentro de los
primeros cinco (5) días del mes correspondiente a la entrega. Lo anterior, sin

ORIGINAL 15,
perjuicio de que EL EVALUADOR deba entregar la información que le solicite LA ANH
en cualquier momento de la ejecución del contrato.

29. CONFIDENCIALIDAD DE LA INFORMACIÓN: Todos los datos e información
técnica, geológica, ambiental que resulten del cumplimiento de las obligaciones de
este Contrato serán mantenidos por las Partes con carácter confidencial por el
período de duración del CET o hasta que EL EVALUADOR proponga un contrato de
Exploración y Producción, de acuerdo a lo establecido en este contrato, lo que ocurra
primero.

A la terminación del contrato o una vez EL EVALUADOR proponga un contrato de
Exploración y Producción, LA ANH tendrá derecho a usar irrestrictamente tal
información de la manera que más convenga a sus intereses, sin perjuicio de lo
establecido en este contrato, y podrá hacer pública dicha información técnica,
facilitando el intercambio de información producto de la ejecución de las Operaciones
de Evaluación Técnica de acuerdo a los mecanismos establecidos en este contrato.

Esta estipulación no se aplicará a los datos o información que las Partes deban
proporcionar de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a
los que requieran sus filiales, consultores, contratistas, auditores, asesores legales,
entidades financieras y autoridades competentes con jurisdicción sobre las Partes o
sus filiales, o por normas de cualquier bolsa de valores en la cual las acciones de EL
EVALUADOR o sociedades vinculadas se encuentren registradas.

LA ANH se compromete a no entregar a terceros datos o información alguna obtenida
como resultado de las Operaciones ejecutadas por EL EVALUADOR durante el periodo
de confidencialidad, excepto según lo establecido en este contrato, cuando sea
necesario para cumplir alguna disposición legal aplicable a LA ANH, o en el desarrollo
de sus funciones.

30. INFORME FINAL DE EVALUACIÓN TÉCNICA: Dentro de los dos (2) meses
siguientes a la terminación del plazo señalado en la Cláusula 5, EL EVALUADOR hará
una presentación a LA ANH y le entregará a ésta un informe final de los resultados de
la evaluación del potencial hidrocarburifero que incluya la identificación de las zonas
de mayor interés prospectivo en el Área de Evaluación Técnica y documente el

ORIGINAL 16

cumplimiento de las obligaciones asumidas en virtud del presente contrato y de las
exigencias de las autoridades competentes respecto de la ejecución del Programa
Exploratorio y/o de las Actividades Adicionales. Adicionalmente, el informe deberá
contener una sección de aspectos ambientales. Este informe final deberá estar
firmado por un geofísico o un geólogo con matrícula profesional vigente.

Cualquier error u omisión que EL EVALUADOR descubra en el informe final después
de su entrega a LA ANH deberá ser comunicado a ésta inmediatamente por escrito.

31. DERECHOS SOBRE LA INFORMACIÓN: Transcurrido el tiempo de confidencialidad
que determina la Cláusula anterior, se entiende que EL EVALUADOR transfiere a LA
ANH todos los derechos sobre todos los datos y sus interpretaciones, sin que por ello
EL EVALUADOR pierda el derecho a utilizar dicha información. Desde este momento
LA ANH podrá disponer de esa información libremente.

32. REUNIONES INFORMATIVAS: En cualquier momento durante la vigencia de este
contrato LA ANH podrá citar a EL EVALUADOR a reuniones informativas.

CAPÍTULO VIT. GARANTÍAS, RESPONSABILIDADES Y SEGUROS

33. GARANTÍA DE CUMPLIMIENTO: EL EVALUADOR deberá otorgar a favor de LA
ANH, en la forma, términos y condiciones previstos en el contrato, una garantía que
asegure el cumplimiento y la correcta ejecución de todas las obligaciones del
contrato, y las demás actividades inherentes a tales obligaciones, así como para
garantizar el pago de las Multas que se impongan por el incumplimiento del contrato.
La ejecución de esta garantía no exonera al EL EVALUADOR del pago de todos los
perjuicios que ocasione el incumplimiento o la incorrecta ejecución del contrato y, por
tanto, estos pagos de los posibles perjuicios podrán ser acumulativos.

33.1. Forma de la garantía de cumplimiento: El EVALUADOR establecerá, a su propio
costo, una o varias cartas de crédito “stand-by”, de carácter incondicional e
irrevocable, y pagaderas a la vista, con un banco o una institución financiera
legalmente establecida en Colombia. El EVALUADOR podrá presentar otro
instrumento y/o institución, el (los) cual(es) deberá(n) ser previamente aceptado(s)

por LA ANH. 'S - AN
ORIGINAL 17 NX 3
e
33.2. Monto de las garantías: EL EVALUADOR otorgará las garantías correspondientes
al contrato, las cuales se constituirán por el diez por ciento (10%) del valor det
Programa Mínimo Exploratorio y por el cien por ciento (100%) del valor de la
inversión adicional, nominado en dólares de los Estados Unidos de América y
pagadero en dólares, de acuerdo con la secuencia de entregas establecida en la
cláusula 33.3 y según se estipula en el Anexo E. En ningún caso el valor de la
garantía podrá ser inferior a cien mil dólares de los Estados Unidos de América (USD
$100.000).

33.3. Entrega de la garantía de cumplimiento: El EVALUADOR entregará a LA ANH la
garantía de que trata esta Cláusula, conforme a los términos esenciales del formato
contenido en el Anexo E, dentro de los quince (15) días calendario, siguientes a la
Fecha Efectiva. La garantía de la Inversión Adicional se presentará por el cincuenta
por ciento (50%) del valor total de la misma, según lo establecido en el párrafo
anterior. Si por razones ajenas a la voluntad de El EVALUADOR, debidamente
sustentadas, éste no pudiere entregar las garantías a LA ANH en el plazo estipulado
anteriormente, a solicitud de El EVALUADOR, LA ANH podrá aplazar la fecha de
entrega.

Si El EVALUADOR, decide continuar con el contrato, un (1) mes antes de vencerse los
primeros dieciocho meses (18) del mismo, deberá ampliar el monto de la garantía de
cumplimiento por el cincuenta por ciento (50%) restante del valor de la Inversión
Adicional.

La garantía de la Inversión Adicional podrá reducirse en el monto equivalente a los
trabajos que se hayan ejecutado a lo largo de la duración del contrato, una vez
recibida en el EPIS la información técnica resultante, a satisfacción de la ANH. Para
efectos de establecer el valor a reducir en la garantía, en lo que corresponde a las
actividades diferentes de sísmica y pozo, relacionadas con la Inversión Adicional, EL
EVALUADOR deberá presentar el documento que acredite su valor.

Parágrafo: Conforme a lo establecido en la Cláusula 40 (Condiciones Resolutorias), en
caso que EL EVALUADOR no entregue en el término establecido, la garantía de
cumplimiento o las prórrogas a la misma solicitadas por LA ANH para asegurar el
cumplimiento de las obligaciones exigidas en este contrato, LA ANH podrá resolver el
contrato.

ORIGINAL 18

33.4. Vigencia de las garantías: La garantía de cumplimiento que ampara el Programa
Mínimo Exploratorio tendrá una vigencia equivalente a la duración del contrato y seis
(6) meses más. La garantía de cumplimiento que ampara la Inversión Adicional
tendrá una vigencia equivalente a la mitad de la duración del contrato que se
garantiza y seis (6) meses más. Un (1) mes antes de vencerse la primera mitad de la
duración del contrato y, en caso que EVALUADOR decida continuar con el contrato,
deberá igualmente extender la vigencia de las garantías de cumplimiento hasta por el
plazo restante del contrato y seis (6) meses más. En todo caso, deberá estar vigente
hasta la liquidación del contrato.

En caso de prórrogas de plazos contractuales, o por restitución de ttiempos dentro de
la duración del contrato, las garantías deberán igualmente ser prorrogadas o
sustituidas por otras del mismo valor, con una vigencia mínima igual al tiempo de la
prórroga o del término restante del contrato en curso y seis (6) meses más, como
requisito indispensable para la concesión de la respectiva prórroga.

33.5. Rechazo de las garantías: LA ANH rechazará las garantías otorgadas por EL
EVALUADOR cuando éstas no cumplan con los requisitos de Ley y los que se
establecen en esta Cláusula. LA ANH informará su rechazo a EL EVALUADOR y
devolverá las garantías presentadas. A partir de dicho aviso, EL EVALUADOR tendrá
un plazo de quince (15) días calendario para corregir la garantía respectiva. Si la
garantía no se corrige, será rechazada y se entenderá como no entregada para
efectos de lo previsto en el numeral 33.3.

33.6. Efectividad de las garantías: LA ANH hará efectivas las garantías cuando EL
EVALUADOR incumpla en todo o en parte alguna las obligaciones garantizadas, sin
perjuicio del cumplimiento de las demás obligaciones contraídas. El pago de la(s)
carta(s) de crédito 'stand-by” no exonera a EL EVALUADOR de su obligación de
indemnizar adicionalmente los daños y perjuicios que su incumplimiento hubiere
ocasionado. LA ANH se reserva el derecho de acudir a los mecanismos de solución de
controversias cuando sea necesario para cubrir el monto de las indemnizaciones.

34. RESPONSABILIDADES DE EL EVALUADOR: EL EVALUADOR asumirá, por su
propia cuenta, entre otras, las siguientes responsabilidades:

ORIGINAL

SEN
gs

34.1 Responsabilidad laboral: Para todos los efectos legales, y particularmente para
la aplicación del artículo 34 del Código Sustantivo del Trabajo, EL EVALUADOR se
constituye como único beneficiario del trabajo y dueño de todas las obras ejecutadas
en desarrollo del presente contrato y, en consecuencia, las partes entienden que el
presente contrato no obliga a LA ANH a ser solidaria con las responsabilidades
laborales de EL EVALUADOR, el cual actúa como único empleador de los
trabajadores que contrate para el desarrollo de las actividades propias de este
contrato y, en consecuencia, será responsable de las obligaciones laborales que
surjan de las respectivas relaciones o contratos de trabajo, propias o de sus
subcontratistas, tales como pago de salarios y prestaciones sociales, aportes
parafiscales, afiliación y pago de cotizaciones o aportes por concepto de pensiones,
salud y riesgos profesionales al Sistema de Seguridad Social Integral, conforme a la
Ley.

EL EVALUADOR entrenará adecuada y diligentemente al personal colombiano que se
requiera para reemplazar al personal extranjero que EL EVALUADOR considere
necesario para la realización de las operaciones de este contrato.

En todo caso, EL EVALUADOR deberá dar cumplimiento a las disposiciones legales
que señalan la proporción de empleados y obreros nacionales y extranjeros.

34.2 Responsabilidad derivada de las operaciones: EL EVALUADOR llevará a cabo
las operaciones materia de este contrato de manera diligente, responsable, eficiente
y adecuada técnica y económicamente. Se asegurará de que todos sus
subcontratistas cumplan los términos establecidos en este contrato, en las leyes
colombianas, y siguiendo las Buenas Prácticas de la Industria del Petróleo.

EL EVALUADOR será el único responsable por los daños y pérdidas que cause con
ocasión de las actividades y operaciones derivadas de este contrato, incluso aquellos
causados por sus subcontratistas.

Cuando EL EVALUADOR subcontrate, las obras y servicios subcontratados serán

ejecutados a su nombre, en razón de lo cual EL EVALUADOR mantendrá su
responsabilidad directa por todas las obligaciones establecidas en el subcontrato y

ORIGINAL

derivadas del mismo, de las cuales no podrá exonerarse en razón de las
subcontrataciones.

LA ANH no asumirá responsabilidad alguna por daños y perjuicios causados a
terceros por EL EVALUADOR, sus empleados, sus subcontratistas o los empleados de
estos últimos, en desarrollo de las operaciones objeto de este contrato.

34.3 Responsabilidad Ambiental: EL EVALUADOR dará especial atención a la
protección del medio ambiente y al cumplimiento de la normatividad aplicable en
estas materias y a las Buenas Prácticas. Igualmente, adoptará y ejecutará planes de
contingencia específicos para atender las emergencias y reparar los daños, de la
manera más eficiente y oportuna.

Para el desarrollo de actividades sujetas al otorgamiento de licencias, permisos,
concesiones o autorizaciones ambientales, EL EVALUADOR deberá iniciar, ante las
autoridades competentes y antes de los noventa (90) días calendario siguientes al
comienzo de la Fecha Efectiva del contrato, todas las actuaciones requeridas para el
efecto.

En todo caso, EL EVALUADOR deberá tener en cuenta los plazos normales de
licenciamiento ambiental para poder cumplir con las actividades previstas en el
contrato. El trámite normal de licencias ambientales no servirá como justificación para
solicitar prórrogas o suspensiones de términos en los plazos contractuales,

Se entenderá iniciado el trámite de solicitud de licencia ambiental cuando se
presenten los siguientes documentos:

a) Constancia de solicitud ante el MAVDT, del pronunciamiento sobre la necesidad
de elaboración del Diagnóstico Ambiental de Alternativas, cuando se requiera, y,

b) Constancia de inicio de la elaboración del estudio de impacto ambiental o del plan
de manejo ambiental, según sea el caso.

Si EL EVALUADOR no cumple con el plazo establecido en este numeral o falta a la
diligencia debida dentro de los trámites respectivos no podrá invocar ante LA ANH

ORIGINAL 21

retrasos en la obtención de las licencias, permisos, concesiones o autorizaciones
como fundamento para acceder a una prórroga o suspensión de las obligaciones
contenidas en el contrato, y habrá lugar a la declaratoria de incumplimiento.

Cuando alguna actividad requiera de permisos, autorizaciones, concesiones oO
licencias ambientales, EL EVALUADOR se abstendrá de realizarla mientras no los
obtenga. Sin la aprobación de los estudios de impacto ambiental y la expedición de
las licencias ambientales correspondientes, o cualquier otro requisito, EL
EVALUADOR no podrá iniciar la respectiva actividad.

Las sanciones y medidas preventivas adoptadas por la autoridad ambiental
competente contra EL EVALUADOR por el incumplimiento de las obligaciones
ambientales a su cargo, serán causal de terminación del contrato por incumplimiento,
siempre que como resultado de las mismas pueda verse afectado el cumplimiento de
las obligaciones materia de ejecución de este contrato.

EL EVALUADOR informará a LA ANH dentro de cada trimestre calendario sobre los
aspectos ambientales de las Operaciones que esté adelantando, de la aplicación de
los planes preventivos y de los planes de contingencia, y sobre el estado de las
gestiones adelantadas ante las autoridades ambientales competentes en materia de
permisos, autorizaciones, concesiones o licencias, según sea el caso.

35. PÓLIZA DE CUMPLIMIENTO DE OBLIGACIONES LABORALES: Dentro de los
quince (15) días siguientes a la fecha efectiva del contrato, EL EVALUADOR
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones e
indemnizaciones, y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL EVALUADOR,
en su condición de único y verdadero empleador de los mismos, para la ejecución de
las actividades directamente derivadas de este contrato,

La vigencia de la póliza no será inferior a la duración del CET y tres (3) años más.
El valor asegurado será como mínimo del cinco (5%) del valor de la inversión del
programa exploratorio, o del diez por ciento (10%) de los costos totales anuales

estimados del personal destinado directamente al Área de Evaluación Técnica, para

ORIGINAL

cada Año Calendario, a elección de EL EVALUADOR, durante el periodo de duración
del CET.

36. SEGUROS: EL EVALUADOR tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier
trabajo en desarrollo de este contrato, la obtención y mantenimiento en vigencia de
los seguros que considere necesarios. Los costos, que demande la contratación y
vigencia de estos seguros son por cuenta y responsabilidad de EL EVALUADOR.

37. INDEMNIDAD: EL EVALUADOR será el único responsable por las actividades
objeto del presente contrato, y por lo tanto, indemnizará y mantendrá libre a LA ANH
de cualquier obligación, así como de los efectos que en su contra puedan resultar de
embargos, demandas, juicios y/o reclamaciones de cualquier naturaleza, incluidas
pero no limitadas a lesión o muerte de cualquier persona, destrucción total o parcial
de cualquier propiedad o bien y/o daños al medio ambiente, provocados de cualquier
modo en conexión con, referentes a, o derivados de la adquisición, procesamiento,
reprocesamiento y/o interpretación de la información y datos técnicos y/o de
cualquier actividad realizada por EL EVALUADOR en virtud de este contrato. Lo
anterior, sin perjuicio de la obligación de EL EVALUADOR de indemnizar a los
propietarios de terrenos o a cualquier persona a quienes se les causen daños y/o
perjuicios.

37.1 EL EVALUADOR asumirá la defensa y los costos, gastos y expensas por todas
las demandas que sean interpuestas contra LA ANH con motivo de tales
reclamaciones, y se obliga a asumir los costos de cualquier juicio resultante, incluidos
pero no limitados a los costos necesarios para la reparación o indemnización de esos
daños o pérdidas, costos judiciales o extrajudiciales que se generen, costos de
investigación, honorarios de abogados, entre otros.

LA ANH podrá participar en su defensa frente a cualquier demanda en que pueda
estar involucrada, sin que esta participación exima a EL EVALUADOR de las
obligaciones aquí descritas, si LA ANH decide participar todos los costos por su
defensa deberán ser cubiertos por EL EVALUADOR.

ORIGINAL

37.2 La obligación de EL EVALUADOR de amparar y mantener a salvo o indemne a
LA ANH y su personal, de acuerdo con esta Cláusula, se mantendrá aún cuando EL
EVALUADOR disponga de garantías o protección legal frente a las reclamaciones o
demandas.

37.3 EL EVALUADOR será el único responsable por los daños y pérdidas que surjan
con ocasión de la ejecución de este contrato, incluso aquellos causados por sus
subcontratistas.

Cuando EL EVALUADOR subcontrate, se asegurará que todos sus subcontratistas
cumplan los términos establecidos en este contrato y en las leyes colombianas. Las
obras y servicios subcontratados serán ejecutados a su nombre, en razón de lo cual
EL EVALUADOR mantendrá su responsabilidad directa por todas las obligaciones
establecidas en el subcontrato y derivadas del mismo, de las cuales no podrá
exonerarse en razón de las subcontrataciones. LA ANH no asumirá responsabilidad
alguna por este concepto, ni aún a título de solidaridad.

CAPÍTULO VIII. LIBERACIONES DE ÁREAS

38. LIBERACIÓN DEL ÁREA DE EVALUACIÓN TÉCNICA: En todos los casos en que se
libere toda o parte del Área de Evaluación Técnica, como resultado de los eventos de
devolución de áreas contemplados en este contrato, incluyendo los casos previstos en
las Cláusulas 19, 20 y 21, cesará, respecto del área liberada la reserva de la misma a
favor de EL EVALUADOR, y los derechos correspondientes. Toda liberación de reserva
de áreas realizada en desarrollo de este contrato se formalizará mediante acta
firmada por las Partes, o en el acta de liquidación del contrato.

39. LIBERACIONES VOLUNTARIAS: En cualquier momento EL EVALUADOR podrá
liberar parcialmente el Área de Evaluación Técnica, sin que por ello se reduzcan las
obligaciones contraídas en virtud de este contrato. Tales liberaciones voluntarias no
podrán ser inferiores al veinte por ciento (20%) del Área de Evaluación Técnica ni
podrán ser realizadas con una frecuencia inferior a seis (6) meses, salvo lo previsto
en la Cláusula 5, numeral 5.2.

ORIGINAL

CAPÍTULO IX. CONDICIONES RESOLUTORIAS, INCUMPLIMIENTO Y MULTAS

40. CONDICIONES RESOLUTORIAS: En los casos en los que se requiera el
cumplimiento de condiciones previas a la fecha efectiva del contrato, o dentro de un
plazo determinado posterior a la iniciación del mismo, LA ANH podrá resolver el
contrato si no se cumple la condición. Para el efecto, LA ANH comunicará por escrito
a EL EVALUADOR, para que en un término de diez (10) días calendario dé las
explicaciones del caso. Si EL EVALUADOR no presenta una justificación razonable, LA
ANH resolverá el contrato y EL EVALUADOR no tendrá derecho a reclamo alguno.

Las condiciones a que se refiere esta Cláusula son:

a) La no constitución de la sucursal de empresa extranjera dentro del tiempo
establecido en el contrato, cuando así se requiera;

b) La omisión injustificada en la entrega de cualquiera de las garantías previstas en
el contrato; o

c) La omisión injustificada en la entrega Plan de Ejecución del Programa
Exploratorio dentro del plazo señalado en la Cláusula 7 de este Anexo.

41. PROCEDIMIENTO PARA LA DECLARACIÓN DE INCUMPLIMIENTO: En el evento
en que durante la vigencia del contrato se presente(n) incumplimiento(s) de la(s)
obligaciones y/o prestaciones a cargo de EL EVALUADOR, las partes convienen
recíprocamente que se causarán Multas y/o se dará lugar a la terminación del
contrato, para lo cual LA ANH agotará previamente el siguiente procedimiento:

Cuando exista algún incumplimiento contractual, LA ANH así lo informará a EL
EVALUADOR mediante escrito en el que se dará cuenta del o de los hechos, las
pruebas que los acrediten o las razones de la vulneración de las estipulaciones
contractuales. Si dentro de los veinte (20) días hábiles siguientes al recibo de la
correspondiente comunicación EL EVALUADOR no presenta objeción mediante escrito
motivado y debidamente soportado, se entenderá que acepta la existencia del
incumplimiento.

ORIGINAL

Si, por el contrario EL EVALUADOR considera que no se presentó incumplimiento o
que se encuentra debidamente justificado, así lo expondrá en escrito motivado y
debidamente soportado dirigido a LA ANH dentro del mismo término señalado en el
párrafo precedente.

Una vez establecido el incumplimiento, si LA ANH considera que las razones que
llevaron al incumplimiento de EL EVALUADOR son aceptables, este dispondrá de
sesenta (60) días, contados a partir de la fecha en que se venció el plazo para
terminar la respectiva obligación objeto del incumplimiento para subsanarlo. Si este
plazo es insuficiente para cumplir las obligaciones pendientes, LA ANH podrá
conceder un plazo adicional para permitir dicho cumplimiento. En todo caso EL
CONTRATISTA, dentro de los quince (15) días hábiles siguientes al recibo de la
comunicación en que la ANH le otorgue el plazo para subsanar el incumplimiento,
presentará las garantías necesarias por el plazo que se otorgue para subsanar el
incumplimiento y seis (6) meses más.

El plazo contemplado en esta cláusula para subsanar el incumplimiento en ningún
caso constituye una prórroga del plazo pactado para la respectiva fase contractual,
ni modifica los plazos de las fases siguientes del período de exploración.

Si las razones no son aceptables, EL EVALUADOR no dispondrá de plazo adicional
alguno para subsanar el incumplimiento.

Si LA ANH considera que las razones que llevaron al incumplimiento son inaceptables,
o cuando habiendo sido consideradas aceptables expresamente por la ANH, el mismo
no se subsanó dentro del plazo otorgado para ese fin, de manera discrecional y
dependiendo de la gravedad del incumplimiento determinará si impone multa o da
por terminado el contrato de acuerdo con las cláusulas siguientes.

Los actos administrativos que pongan fin a las respectivas actuaciones estarán
sujetos a los recursos de Ley.

42. MULTAS: Como apremio a EL EVALUADOR, una vez establecido el incumplimiento,
LA ANH podrá imponer Multas que conminen a la satisfacción oportuna, eficaz y

eficiente de las obligaciones a cargo de EL EVALUADOR, C AN
26050
y)

ORIGINAL

e
En el evento que se opte por la imposición de Multas, éstas serán hasta por el monto
del valor de la actividad incumplida, cuando se trate de obligaciones con cuantía
determinada.

Para el caso de obligaciones con valor indeterminado se causarán Multas de hasta
cincuenta mil dólares de los Estados Unidos de América (US$ 50.000) por la primera
vez, hasta por el doble de la inicialmente impuesta por la segunda vez, y así
sucesivamente, doblando el valor del tope máximo de las Multas causadas, hasta
igualar el valor de la garantía.

Vencidos los términos señalados por LA ANH para el pago de Multas y/o el
cumplimiento de las respectivas obligaciones incumplidas por parte de El
EVALUADOR, sin que éste haya cumplido las respectivas obligaciones, LA ANH podrá
dar por terminado el contrato y hacer efectiva la garantía de cumplimiento del
contrato.

CAPÍTULO X. TERMINACIÓN

43. CAUSALES DE TERMINACIÓN: Este contrato terminará y cesarán los derechos de
EL EVALUADOR, en cualquiera de los casos enunciados a continuación:

a) Por renuncia de EL EVALUADOR durante la duración del CET, en los casos
previstos en el numeral 5.2.

b) Por vencimiento del periodo de duración del CET.

c) Por la aplicación de alguna de las causales de terminación unilateral previstas en
este contrato.

d) Por la declaración de terminación por incumplimiento de EL EVALUADOR.

e) Por la ocurrencia de alguna de las causales de terminación obligatoria o
caducidad que ordene la Ley.

f) En cualquier tiempo por mutuo acuerdo entre las Partes. G '

NV
ORIGINAL 27
En los casos previstos en los literales c), d) y €), LA ANH hará efectiva la garantía de
que trata la Cláusula 33, sin perjuicio de cualquier recurso o acción que decida
interponer.

44. TERMINACIÓN DEL CONTRATO POR VENCIMIENTO DEL PERÍODO DE
DURACIÓN DEL CET: Al vencimiento del periodo de duración del CET terminará el
contrato. En este caso EL EVALUADOR devolverá a LA ANH la totalidad del Área de
Evaluación Técnica, sin perjuicio del cumplimiento de las demás obligaciones, y
queda obligado a demostrar que en ella ha cumplido las obligaciones de Abandono,
acreditando que los pozos perforados han sido debidamente taponados y
abandonados, que las instalaciones de superficie han sido totalmente desmanteladas
y que ha realizado las labores de limpieza y restauración ambiental de conformidad
con la normatividad aplicable.

45. TERMINACIÓN UNILATERAL: Unilateralmente, LA ANH podrá declarar terminado
este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL EVALUADOR, si es persona
jurídica.

b) Por embargo judicial de EL EVALUADOR que afecte gravemente el cumplimiento
del contrato.

c) Cuando EL EVALUADOR estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas
afecten gravemente el cumplimiento del contrato.

46. TERMINACIÓN POR INCUMPLIMIENTO: Son causales de terminación y/o
imposición de multas por incumplimiento:

a) No iniciar oportunamente el trámite de licenciamiento ambiental, según lo

dispuesto en el numeral 34.3 de la Cláusula 34.

b) Ceder este contrato, total o parcialmente, o su operación, sin dar cumplimiento a
lo previsto en la Cláusula 53. DN

ORIGINAL
c) Suspender injustificadamente las Operaciones de Evaluación Técnica durante más
de seis (6) meses continuos.

d) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato.

e) Omitir en los plazos establecidos, de manera injustificada, la entrega de
información técnica resultante de las Operaciones de Evaluación Técnica.

f) Incumplir de manera injustificada cualquier otra obligación contraída por EL
EVALUADOR en virtud y relacionada con el objeto de este contrato.

47. TERMINACIÓN OBLIGATORIA Y CADUCIDAD: LA ANH declarará la terminación, la
caducidad y la liquidación obligatoria de este contrato ante la ocurrencia de las
causales ordenadas por ministerio de la ley, tales como las previstas en la Ley 418 de
1997, sucesivamente prorrogada y modificada por las leyes 548 de 1999 y 782 de
2002, ó en la Ley 40 de 1993, o en las leyes que las sustituyan o reformen.

48. RESTAURACIÓN DEL ÁREA DE EVALUACIÓN TÉCNICA: EL EVALUADOR realizará
todas las actividades para prevenir, mitigar, corregir o compensar los impactos y
efectos ambientales negativos que se causen por el desarrollo de las actividades del
Programa Exploratorio y restaurará las áreas devueltas conforme a lo dispuesto en la
legislación colombiana.

49. OBLIGACIONES POSTERIORES: Terminado este contrato por cualquier causa y
en cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en este contrato.

Esto incluye para EL EVALUADOR asumir la responsabilidad por pérdidas y daños
resultantes cuando el contrato haya sido terminado unilateralmente y cuando, por
causas imputables a El EVALUADOR, haya lugar a indemnizaciones y
compensaciones de tipo legal.

50. LIQUIDACIÓN DEL CONTRATO: Dentro de los cuatro (4) meses siguientes a la
terminación de las actividades relativas a este contrato, las Partes liquidarán el
contrato, para lo cual suscribirán un acta de liquidación. Si dentro del plazo”.

ORIGINAL 29 ceso
anteriormente indicado las Partes no han realizado la liquidación o no han llegado a
un acuerdo sobre el contenido de la misma, LA ANH liquidará unilateralmente el
contrato, cuando disponga de toda la información necesaria para este efecto, y le
informará a EL EVALUADOR sobre la existencia o no de obligaciones pendientes.

CAPITULO XI. SOLUCIÓN DE CONTROVERSIAS

51. INSTANCIA EJECUTIVA: Toda diferencia o desacuerdo que surja en desarrollo del
contrato, y en relación con el mismo, será solucionada por los funcionarios de las
Partes autorizados para el efecto.

Si en el término de treinta (30) días calendario, contados a partir del aviso escrito, el
desacuerdo aún no se ha resuelto, el asunto será sometido al más alto ejecutivo de
cada una de las Partes residente en Colombia, a fin de buscar una solución conjunta.

Si dentro de los treinta (30) días calendario siguientes a la fecha en que una de las
Partes haya solicitado a la otra el sometimiento del desacuerdo a los ejecutivos antes
mencionados, las Partes llegaren a un acuerdo o decisión sobre el asunto en
cuestión, dentro de los quince (15) días calendario después de logrado dicho acuerdo
o decisión se suscribirá el acuerdo o la decisión adoptada.

52. INSTANCIA DE PERITAJE Y DE ARBITRAJE: Si dentro de los citados treinta (30)
días los más altos ejecutivos de las Partes (residentes en Colombia) no llegaren a un
acuerdo o decisión, o si dentro de los mencionados quince (15) días no suscribieren
el acuerdo o decisión adoptada, cualquiera de las Partes podrá acudir a los
mecanismos previstos en esta Cláusula, según el caso, de la siguiente manera:

52.1 Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno principal por cada Parte y, un tercero
designado por los dos expertos principales. A falta de acuerdo entre éstos, y a
petición de cualquiera de las Partes, dicho tercero será nombrado por la asociación
de profesionales más afín al objeto de la controversia, que sea cuerpo técnico
consultivo del Gobierno Nacional y con sede en Bogotá D.C.

Una vez los expertos hayan sido nombrados:

ORIGINAL

a) Los expertos emitirán su concepto en un plazo de treinta (30) días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de
las Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación
del plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por
las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción.

52.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados, designados
así: uno por cada Parte y un tercero por los dos principales expertos. A falta de
acuerdo entre éstos, y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá D.C. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en el numeral anterior.

52,3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

52.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con
el presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por
medio de arbitraje.

El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común

acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los
árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de

ORIGINAL 31
la Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de
las Partes.

En todo caso, los árbitros deberán tener experiencia acreditada de más de cinco (5)
años en asuntos propios de la industria petrolera. El Tribunal deberá aplicar la
legislación sustancial colombiana vigente y su decisión será en derecho.

El arbitraje será conducido en idioma castellano.
CAPÍTULO XII. DISPOSICIONES VARIAS

53. CESIÓN DEL CONTRATO: EL EVALUADOR tiene derecho a ceder o transferir total
o parcialmente sus intereses, derechos y obligaciones emanados de este contrato,
con la previa autorización escrita de LA ANH, a otra compañía, consorcio o unión
temporal que tenga las capacidades requeridas en el proceso de selección Ronda
Colombia 2010 para el respectivo bloque.

53.1.Procedimiento: Para tal efecto EL EVALUADOR elevará la solicitud escrita a LA
ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información sobre sus capacidades legal, financiera,
técnica, operacional, ambiental y de responsabilidad social empresarial el valor de los
derechos y obligaciones a ceder, el alcance de la operación, etc.

Dentro de los sesenta (60) días hábiles siguientes al recibo de la solicitud presentada
en forma completa, LA ANH ejercerá su facultad discrecional de analizar la
información suministrada por EL EVALUADOR, luego de lo cual adoptará su
determinación sin que esté obligada a motivarla.

En el caso de que cualquiera de las empresas que conforman la Parte de EL
EVALUADOR adelante procesos de fusión, absorción, escisión o transformación
societaria de otra índole, bastará con informar oportunamente a LA ANH, siempre y
cuando EL CONTRATISTA resultante de los anteriores procesos acredite las
capacidades y reúna los requisitos exigidos en el proceso selección Ronda Colombia
2010 (Open Round) para sus respectivos bloques, sin perjuicio de la información que

pudieran requerir otras autoridades colombianas. 8 . NN

ORIGINAL sra
SANZ
LA ANH se reserva el derecho de evaluar las nuevas condiciones de EL EVALUADOR o
de cualquiera de las empresas que lo conforman y podrá requerir el otorgamiento de
garantías.

Parágrafo. De acuerdo con sus facultades el Consejo Directivo de la ANH podrá
abstenerse de aprobar cualquier solicitud de cesión.

54, FUERZA MAYOR Y HECHOS DE TERCEROS: Para efectos de este contrato, Fuerza
Mayor es el imprevisto al cual no es posible resistir, como una ley, un acto de
autoridad, un naufragio, un terremoto o similares; y, Hecho de Terceros es el
irresistible, jurídicamente ajeno a la Parte que lo alega, como una guerra, un acto
malintencionado de terceros, o similares.

Para efectos de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros,
se considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando
constituyan una causa fuera del control y/o previsión razonable de la parte afectada,
y la Parte que recibe el aviso acepte la irresistibilidad y el carácter de impedimento
para el cumplimiento de las obligaciones contractuales del hecho alegado.

El cumplimiento de las obligaciones de este contrato se suspenderá durante todo el
tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas, total o
parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Trresistibles
de Terceros.

La presencia de Fuerza Mayor y/o de Hechos Irresistibles de Terceros se reconocerá
como sigue:

54.1 Aviso: Cuando alguna de las Partes se vea afectada por alguna de tales
circunstancias, dará aviso a la otra dentro de los quince (15) días calendario
siguientes, invocando esta Cláusula y entregando las justificaciones apropiadas,
especificando la naturaleza de las circunstancias que se presentan, la forma como se
afecta el cumplimiento de obligaciones, el período estimado de impedimento de las
actividades y cualquier otra información que permita demostrar la ocurrencia del

hecho, su irresistibilidad y sus efectos.
DN
BA
Xx

ORIGINAL

e
54.2 Aceptación y suspensión temporal de obligaciones: La Parte no afectada
responderá por escrito aceptando o no la circunstancia eximente de responsabilidad.
Con esta aceptación se suspenderán los plazos para el cumplimiento de las
obligaciones afectadas. En este caso, la suspensión tendrá lugar a partir del momento
en que ocurrió el hecho invocado como causal de exoneración.

Aceptada la ocurrencia de la causal invocada, quedará suspendido el cumplimiento de
la obligación afectada hasta que la parte no afectada se pronuncie. La suspensión
sólo interrumpe el cumplimiento de las obligaciones afectadas.

54,3 Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los veinte (20) días calendario siguientes.

La Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes,

54.4 Restitución de plazos: Cuando la suspensión impida el cumplimiento de las
Operaciones, y tal impedimento se prolongue por más de dos (2) meses
consecutivos, LA ANH reconocerá la totalidad del plazo contractual que faltaba al
inicio de la suspensión, para la terminación del contrato, sin perjuicio de que EL
EVALUADOR deba prorrogar la garantía existente o constituir una nueva, en los
términos de la Cláusula 33,

Parágrafo: Para los efectos del presente contrato, el invierno normal o los trámites de
licenciamiento ambiental en términos no constituirán causal de exoneración a título
de fuerza mayor o caso fortuito, mientras tales situaciones sean previsibles por EL
EVALUADOR.

55. IMPUESTOS: EL EVALUADOR se somete a la legislación tributaria colombiana.

56. MONEDA: Todos los pagos que EL EVALUADOR deba hacer en favor de LA
ANH, en virtud de este contrato, serán realizados en dólares de los Estados Unidos de

América, cuando así lo permitan las normas cambiarias, o en pesos colombianos y en 7,
»

ORIGINAL 34

el banco que LA ANH designe para tal fin. El EVALUADOR podrá hacer pagos en
divisas, cuando así lo permitan las normas cambiarias y éste sea autorizado por LA
ANH.

56.1 Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados
Unidos de América a pesos se aplicará la tasa de cambio representativa del mercado
certificada por la Superintendencia Financiera, o la entidad que haga sus veces,
aplicable al día del requerimiento.

57. COMUNICADOS EXTERNOS: Cuando El EVALUADOR requiera emitir
declaraciones públicas, anuncios o comunicados con respecto a este contrato sobre
información que pueda afectar el normal desarrollo del presente contrato, deberá
comunicarlo previamente a LA ANH.

Parágrafo: Cuando EL CONTRATISTA se encuentre registrado en el mercado de
valores de Colombia o de cualquier otro país, la información será entregada con una
antelación mínima de un (1) día, o dentro de los términos señalados por la
Superintendencia Financiera de Colombia o por autoridad competente, ya que sea en
Colombia o en exterior, en relación con información relevante que se deba entregar a
los mercados

58. LEY APLICABLE: Este contrato se rige en todas sus partes por las leyes
colombianas. EL EVALUADOR renuncia a intentar reclamación diplomática en todo lo
tocante a sus derechos y obligaciones provenientes de este contrato, excepto en el
caso de denegación de justicia. Se entiende que no habrá denegación de justicia
cuando EL EVALUADOR ha tenido acceso a todos los recursos y medios de acción que
proceden conforme a las leyes colombianas.

59. IDIOMA: Para todos los efectos y actuaciones relacionadas con este contrato el
idioma oficial es el castellano.

60. DOMICILIO: Para todos los fines de este contrato, las Partes fijan como domicilio
la ciudad de Bogotá, D.C., República de Colombia.

ORIGINAL

61. FAVORABILIDAD (TRANSITORIA): En caso que la minuta suscrita con otros
contratistas adjudicatarios del proceso Ronda Colombia 2010 contenga condiciones
más favorables, cualquiera de las Partes podrá acogerse a estas condiciones
mediante la suscripción de un otrosí.

Parágrafo: La Parte interesada deberá dar aviso a la otra parte dentro del mes
siguiente a la terminación del plazo establecido para la firma de los contratos
correspondientes al proceso Ronda Colombia 2010 sobre su intención de acogerse a
la presente disposición transitoria.

(Fin del Anexo A)

ORIGINAL 36
CONTRATO DE EVALUACION TECNICA
ANEXO B. ÁREA CONTRATADA

BLOQUE: COR - 24

El área total comprendida dentro del bloque descrito a continuación es de doscientos
cincuenta mil ochocientos treinta y una (250.831) hectáreas con cuatro mil
setecientos dos (4.702) metros cuadrados, el cual se encuentra en un area de ocho
mil ochocientas seis (8.806) hectáreas con seis mil ochocientos setenta y nueve
(6.879) metros cuadrados dentro del polígono B definido en el Artículo 4% del
Acuerdo número 008 del 3 de mayo de 2004. La información cartográfica fue tomada
del Mapa político de Colombia, archivo digital del 1.G.A.C, a escala 1:1'500.000. El
bloque se encuentra ubicado dentro de las jurisdicciones municipales de Gúicán,
Covarachía, El Espino, Panqueba, Guacamayas, Tipacoque, San Mateo, Boavita, El
Cocuy, Soatá, La Uvita, Chita, Susacón, Jericó, Sativanorte, Tutazá, Socotá, Belén,
Sativasur, Paz de Río, Soche y Cerinza en el Departamento de Boyacá, La Salina en el
Departamento de Casanare, Capitanejo, Macaravita, Onzaga y Encino en el
Departamento de Santander. Esta área se describe a continuación, tal como aparece
en el mapa que se adjunta como anexo “B”, que forma parte de este contrato, así
como los cuadros correspondientes; se ha tomado como punto de referencia el
Vértice Geodésico 89NE2 del Instituto Geográfico Agustín Codazzi, cuyas
coordenadas planas GAUSS con origen Bogotá, dátum MAGNA-SIRGAS son:
N:1191826,411 metros, E:1153904,892 metros, las cuales corresponden a las
coordenadas geográficas dátum MAGNA-SIRGAS Latitud 6%19'44,39406" al Norte del
Ecuador, Longitud 72*41'12,010586"” al Oeste de Greenwich.

Punto A:

De dicho vértice, se continúa con rumbo S 38? 35' 9,01" W, por una distancia de
11202,711 metros hasta llegar al punto A, cuyas coordenadas son N: 1183069,5359
metros, E: 1146917,914 metros.

Punto B:

De dicho vértice, se continúa con rumbo N 0* 8' 50,739" W, por una distancia de
27657,404 metros hasta llegar al punto B, cuyas coordenadas son N: 1210726,8481
metros, E: 1146846,749 metros.

Punto C:

De dicho vértice, se continúa con rumbo N 89% 50' 7,739" E, por una distancia de
6536,771 metros hasta llegar al punto C, cuyas coordenadas son N: 1210745,6175
metros, E: 1153383,493 metros.

Punto D:

De dicho vértice, se continúa con rumbo N 89% 50' 7,736" E, por una distancia de
30345,257 metros hasta llegar al punto D, cuyas coordenadas son N: 1210832,75
metros, E: 1183728,625 metros.

Punto E:

De dicho vértice, se continúa con rumbo S 0% 11' 0,004" E, por una distancia de
36883,919 metros hasta llegar al punto E, cuyas coordenadas son N: 1173949,0201
metros, E: 1183846,6456 metros.

Punto F:

De dicho vértice, se continúa con rumbo S 0* 10' 29,408" E, por una distancia de
18433,04 metros hasta llegar al punto F, cuyas coordenadas son N: 1155516,0657
metros, E: 1183902,8931 metros.

Punto G:

De dicho vértice, se continúa con rumbo S 89% 49' 52,631" W, por una distancia de
9229,43 metros hasta llegar al punto G, cuyas coordenadas son N: 1155488,8887
metros, E: 1174673,503 metros.

Punto H:

De dicho vértice, se continúa con rumbo S 89* 50' 37,609" W, por una distancia de
632,633 metros hasta llegar al punto H, cuyas coordenadas son N: 1155487,1638
metros, E: 1174040,87281 metros.

Punto I:
De dicho vértice, se continúa por el PNN PISBA, por una distancia de 49.572,8158
metros hasta llegar al punto 1, cuyas coordenadas son N: 1145245,06419 metros, E:

1156240,7318 metros.

Ss
Punto J:

De dicho vértice, se continúa con rumbo N 0* 8' 40,083" W, por una distancia de
10193,529 metros hasta llegar al punto J, cuyas coordenadas son N: 1155438,5607
metros, E: 1156215,0295 metros.

Punto K:

De dicho vértice, se continúa con rumbo S 89* 52' 11,737" W, por una distancia de
36913,29 metros hasta llegar al punto K, cuyas coordenadas son N: 1155354,7601
metros, E: 1119301,835 metros.

Punto L:

De dicho vértice, se continúa con rumbo N 0% 6' 53,7" W, por una distancia de
9217,179 metros hasta llegar al punto L, cuyas coordenadas son N: 1164571,92071
metros, E: 1119283,34834 metros.

Punto M:

De dicho vértice, se continúa con rumbo N 89* 52' 37,162" E, por una distancia de
18453,414 metros hasta llegar al punto M, cuyas coordenadas son N: 1164611,539
metros, E: 1137736,7197 metros.

Punto N:

De dicho vértice, se continúa con rumbo N 4? 35' 22,59" W, por una distancia de
2,854 metros hasta llegar al punto N, cuyas coordenadas son N: 1164614,3842
metros, E: 1137736,4913 metros.

Punto O:

De dicho vértice, se continúa con rumbo N 0% 7' 57,979" W, por una distancia de
18432,661 metros hasta llegar al punto O, cuyas coordenadas son N: 1183046,9956
metros, E: 1137693,7772 metros.

De dicho vértice, se continúa con rumbo N 89* 51' 35,968" E, por una distancia de
9224,164 metros hasta llegar al punto A, punto de partida y cierre de la alinderación. |

Z

CÁLCULO DE ÁREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS
GAUSS ORIGEN BOGOTÁ, DÁTUM MAGNA-SIRGAS

Tabla de datos y Resultados para el BLOQUE COR 24
Jurisdicciones municipales de Gúicán, Covarachía, El Espino, Panqueba, Guacamayas,
Tipacoque, San Mateo, Boavita, El Cocuy, Soatá, La Uvita, Chita, Susacón, Jericó,
Sativanorte, Tutazá, Socotá, Belén, Sativasur, Paz de Río, Soche y Cerinza en el
Departamento de Boyacá, La Salina en el Departamento de Casanare, Capitanejo,
Macaravita, Onzaga y Encino en el Departamento de Santander

Distancia Dif. Estes
1.191,826,411 1.153.904,892

112021
nara | magra] | > 7
AAA O rra ra 7 7
5] 120700 | asemeja | |
| 6s36,771 | 18,77 | 6.536,74 | N'89*50'7,739"E
ma TA]
DESEA
rr y rr Y > 7]
IA EXCSETOS EI SAN
11538320 | 11593688 YY > > 2221

RUMBOS

S38*35'9,01” W

N 0? 8' 50,739" W

A ran 1943735] 3823 | STTOITOE

1153318066 | 118590793 | > YY]

O aa aa]

G 1.155.488,889 | 1.174.673,503 | | | 7]
AAA | a | 370 | 58050375097]

155a071ó | amis | Y Y Y 7 7]

Po | 20536446 |-10.242,10| -17.800,14 | $60%5'2,843" W
1,145245,064 | 1:156.240,732 | | ___]

-27,18

[9.229,39 | 589749" 52,631" W

| |
0338 [10193 30/ 2570 | WN 78200879 |
rss | sara | Y] > 7]
AA] 550 | 3651519 | 592 101,37W]
1155354700 | ima |] 2]
po | 9217179 | 921716 -18,49 N 0%6' 53,7 W

1.164.571,921 1.119.283,348 [
18453,414 39,62 18.453,37 | N 89952 37,162" E

1.164.611,539 | 1.137.736,720 [ | Hi
2,854 285 |] -023 [| N4%35'22,59"wW

1.164.614,384 | 1.137.736.491
O 18432,661 | 18.432,61 | —-42,71 N0757.979" W
0115346396 | 1:131493,777 AAA

9224,164 9.224,14 |N89*51'35,968" E

1.183.069,536 1.146.917,914
AREA DEL BLOQUE (Ha): 250.831,4702

MAPA

1200008

DETO

v120090

ts0000

1200000

ProYEccoN
PASO ESTE

COORDENADAS GEOGRÁFICAS DATUM MAGNA SIRGAS

BLOQUE COR 24
QUE CONSTITUYE EL

ANEXO -B-

ES 1152906,5%0

T: 61944 300"
LON: 72%4P 12010588"

A]

AREA EN POLÍGONO B:

POLIGONO B

8.806,6879 Ha

1160000

Y
1200000.

1200090.

1160800

1129000

(Fin del Anexo B)

NnF
CONTRATO DE EVALUACION TECNICA
ANEXO C. PROGRAMA OBLIGATORIO DE EXPLORACIÓN

BLOQUE: COR - 24

Fase 0

La ejecución de cada una de las actividades de exploración y explotación que se
acuerdan en este contrato, en cuanto sean susceptibles realmente de afectar la
integridad étnica, social, económica y cultural de las comunidades indígenas y/o
afrodescendientes, queda condicionada a la realización de la consulta previa,
conforme a lo dispuesto en el artículo 330 de la Constitución Nacional, el Convenio
169 de 1991 de la OIT y la Ley 21 de 1991.

Teniendo en cuenta lo anterior, este contrato incluye Fase O, con el objeto de que EL
CONTRATISTA adelante los trámites de verificación y certificación de presencia de
grupos étnicos en el área de influencia de las actividades exploratorias de la primera
fase y lleve a cabo las respectivas consultas previas cuando a ellas haya lugar.

La duración de la Fase O será de seis (6) meses contados a partir de la suscripción
del contrato. LA ANH evaluará a su criterio el otorgamiento de un plazo adicional de
tres (3) meses cuando EL CONTRATISTA esté desarrollando de manera diligente las
actividades necesarias para el desarrollo de la consulta previa y, a criterio de la ANH,
no haya sido posible conducirla, sobre la base del correspondiente soporte
documental.

No obstante lo anterior, la ANH podrá dar por terminada la Fase O cuando el proceso
de Consulta Previa haya culminado o se establezca que en el área de influencia del
proyecto no exista la presencia de grupos étnicos.

Así las cosas, dentro de los primeros sesenta (60) días calendario contados a partir
de la suscripción de contrato EL CONTRATISTA deberá dar inicio a los trámites de
consulta previa ante el Ministerio del Interior. En caso contrario, o cuando EL
CONTRATISTA no actúe diligentemente, la ANH procederá a resolver en contrato de

acuerdo con la cláusula número sesenta (60) del contrato relativa a las condiciones
resolutorias previas.

Durante la ejecución de la Fase no se generará contraprestación alguna a favor de
LA ANH.

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el Programa Exploratorio
que se describe a continuación:

Total Actividad
US$

Fase | Duración Actividad

Cubrimiento del 100% del área con métodos

remotos: aereogeofísica de alta densidad con 337.054
malla de 5 Km de lado.

Adquisición, procesamiento e interpretación de

dos líneas sísmicas 2D ortogonales equivalentes 3.909.200

a 97,73 Km.
Inversión: 4.246.254

36 meses

Programa Exploratorio Adicional

Adquisición, ' Procesamiento e interpretación de 5.200.000
1. 136 meses 130 km de sísmica 2D.
Reprocesamiento y reinterpretación de 1000 km
torn 100.000
de sísmica.
Inversión: 5.300.000
Inversión Total: | 9.546.254 |]

El evaluador podrá someter a consideración de la ANH un diseño distinto de las dos
líneas sísmicas ortogonales, definido en los términos de referencia, cuya longitud no
podrá ser inferior a lo establecido, y el cual, en todo caso, deberá ser aprobado por

la ANH.
É
107 2 ?

Legal
pan

EL CONTRATISTA se compromete a realizar los estudios preliminares en materia
ambiental, tales como el reconocimiento del área donde se identifiquen las posibles
afectaciones que generarían las actividades previstas, y las medidas de manejo que
se requieran para cada una de ellas.

(Fin del Anexo C)

CONTRATO DE EVALUACION TECNICA
ANEXO D. DERECHOS ECONÓMICOS

BLOQUE: COR-24
D.1. POR USO DEL SUBSUELO

Según lo establecido en el numeral 22 del anexo A, EL EVALUADOR reconocerá y
pagará a la ANH un derecho, cuyo monto económico nominado en dólares de los
Estados Unidos de América será de veinte centavos de dólar de los Estados Unidos
de América (US$0.20) por cada hectárea y por cada año o fracción de vigencia del
contrato, pagadero dentro de los primeros treinta (30) días siguientes a la
presentación de la respectiva cuenta de cobro emitida por la ANH.

D.2. DERECHOS ECONÓMICOS COMO PORCENTAJE DE PARTICIPACIÓN
En todo contrato de ESP que resulte del ejercicio de cualquiera de los derechos
otorgados en el presente contrato de evaluación técnica, EL CONTRATISTA, pagará a

LA ANH a título de derecho económico como porcentaje de participación el 2% de la
producción total después de Regalías.

(Fin del Anexo D)

MODELO

ANEXO E
MODELO DE LA CARTA DE CRÉDITO

CARTA DE CRÉDITO No

LUGAR Y FECHA DE EXPEDICIÓN

FECHA DE VENCIMIENTO : [ ]
VALOR NOMINAL : (US$ )
[ 1
Banco EMISOR : Nombre del Banco Emisor. ]
BENEFICIARIO : Agencia Nacional de Hidrocarburos - LA
ANH
ORDENANTE : Nombre de la Compañía
NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden
de Nombre de la Compañía en adelante EL EVALUADOR, hemos
expedido a su favor la presente carta de crédito standby irrevocable, por la suma de

dólares de los Estados Unidos de América
(US$ ), para garantizar el cumplimiento y la correcta ejecución de
todas las obligaciones del CONTRATO DE EVALUACIÓN TÉCNICA ESPECIAL PARA
EXPLORACIÓN DE HIDROCARBUROS celebrado entre EL
EVALUADOR y LA ANH el día ______, en adelante EL CONTRATO y las demás
actividades inherentes a tales obligaciones.

Queda entendido que la responsabilidad de Nombre del Banco Emisor.
derivada de la presente carta de crédito standby se limita Única y exclusivamente a la
cantidad en dólares antes mencionada.
En caso de incumplimiento por parte de EL EVALUADOR de todas o cualquiera de las
obligaciones y las demás actividades inherentes a tales obligaciones a su cargo
derivadas del CONTRATO a los que alude el primer párrafo de la presente carta de
crédito stand-by, en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario
deberá comunicar dicho incumplimiento a [____Nombre del Banco Emisor____] en
sus oficinas de dentro de la vigencia de la presente carta de
crédito. En la misma fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún
caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia
de la presente carta de crédito, cesará nuestra responsabilidad derivada de la misma.

La comunicación mediante la cual se informe a [____Nombre del Banco Emisor____]
el incumplimiento de LAS OBLIGACIONES GARANTIZADAS, consistirá en un
documento debidamente firmado por el Representante Legal de LA ANH o, quien
haga sus veces, en el cual se manifieste el incumplimiento por parte de EL
“EVALUADOR de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago de la
presente carta de crédito. En dicha comunicación se deberá citar el número de esta
carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda legal
colombiana a la tasa de cambio representativa del mercado vigente en la fecha en la
cual se envíe tal comunicación a nosotros, según conste en una certificación de la
Superintendencia Financiera de Colombia o de la entidad que llegue a reemplazarla
para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio
Internacional (CCD).

Nombre y Firma del Representante Legal del Banco Emisor
(Fin del Anexo E)

- — ORIGINAL -

